Title: To George Washington from Elisha Sheldon, 2 June 1781
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Hartford June 2d 1781
                        
                        Since your Excellency’s Departure from Wethersfield I have been constantly attending the Assembly of this
                            State on the subject of Remounting my Regt. It has laboured in the House till this day, when about an hour ago, they
                            Resolved to raise 210 Horses immediately. To effect this they have ordered a number of State securities to be issued,
                            which are to be paid in Silver and Gold in two years, and bear an annual Interest of 6 pr Cent; these are to be put into
                            the hands of Certain persons whom the Assembly have appointed in the different Counties, who are directed to procure
                            Horses not to exceed 100 Dollars in the price of a Horse The next thing is to procure the sadlery furniture, Cloathing
                            and arms. I have no prospect of getting any of these articles from the State. I have on hand about 100 Saddles which with
                            proper repairs may be fit for service the ensuing Campaign. I have engaged about 100 more at this place, with the prospect
                            of replacing the leather Work, & the remainder I have no doubt can be procured in the Same way. The work can be
                            engaged on public Credit. The Halters are all engaged and making & the Bridles & portmanteaus I trust can
                            be procured in the same terms. Pistols I suppose may be supplied from the public stores at Litchfield, & as for
                            Swords I am at a loss to say when they can be procured, unless the Commy of military Stores can inform your Excellency of
                            a number which he may have on hand. From this acct of the matter your Excellency will readily conclude that an order will
                            be wanting for Stock to effect the purpose of getting the Sadlery furniture.
                        It gives me pain that your Excellency should be troubled with this matter, but real necessity oblige me to
                            address you on the Occasion, & beg that a Quantity of leather may be delivered as speedily as possible for the
                            purpose—With this I trust the Necessary furniture may be speedily prepared, & without it I have no prospect of
                            mounting the Dragoons after the Horses, with such difficulty are obtained. His Excellency Governor Trumbull will afford
                            every assistance in his power.
                        With respect to Cloathing the paymaster of my Regt will wait on your Excellency for any orders which may be
                            necessary.
                        I am sorry to reflect that the whole winter Has passed off & not a single saddle has been repaired
                            for my Regt although they have been lodged at Springfield with the public Artificers ever since we have been in winter
                            Quarters. The fact is they have neither stock nor money on hand, and the public Credit is too low to engage any in that
                            way. I have left Lt Col. Jameson with the Regt & intend with Major Tallmadge, to spend our whole time in receiving
                            the Horses & engaging the Necessary furniture to equip the Regt for the field. When this will be done I cannot
                            pretend to say, as all will depend on the State purchasers, & the Stock which can be issued
                            from the public stores for this purpose. If Tanned leather cannot be issued, raw
                            hides, if immediately ordered on, may be exchanged to effect the purpose. I beg your Excellency’s earliest instructions on
                            those heads, that I may know how far I may engage Stock to the Sadlers in this Quarter. My anxiety to have my Regt as
                            compleatly & as speedily equiped as possible for the field, will induce me to exert myself on the Occasion. I have
                            the Honor to be with the Greatest Regard your Excellency’s most obt most humble servt
                        
                            Elisha Sheldon Colo. L.D.

                        
                    